Citation Nr: 0028286	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  95-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for scoliosis.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


INTRODUCTION

The veteran served on active duty from March 1971 to October 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 1999, the Board denied the claim on 
appeal, after which the United States Court of Appeals for 
Veterans Claims (Court), by means of an Order issued in May 
2000 pursuant to a Joint Motion to Vacate the 

[Board] Decision, to Remand the Case, and to Stay Further 
Proceedings, vacated the April 1999 Board decision and 
remanded the case to the Board for further action.


REMAND

The Board, as a threshold matter, finds that the veteran's 
claim is well grounded, in accordance with 38 U.S.C.A. 
§ 5107(a) (West 1991) and the stipulations of the parties who 
were signatories of the Joint Motion.

Following the Court's May 2000 Order, the veteran's attorney 
submitted a statement from Dr. A. T. Nabizadeh, dated in July 
2000, regarding, in pertinent part, the etiology of the 
veteran's scoliosis.  This evidence has not been considered 
by the RO.  The provisions of 38 C.F.R. § 20.1304(c) (1999) 
require, in such circumstances, that such evidence "must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case" 
unless waiver of such review has been received.  A review of 
the veteran's claims folder does not indicate that any such 
waiver is of record.

In addition, the Board is of the opinion that additional 
development of the evidence would be helpful prior to further 
consideration of the veteran's claim.  In particular, the 
Board finds that examination by a VA physician, and 
additional explanation by Dr. Nabizadeh as to the basis for 
his conclusion that the veteran's current scoliosis is most 
likely linked to an inservice accident, would be helpful.

This claim is accordingly REMANDED for the following:

1.  Following receipt from the veteran of 
the appropriate release authorization, 
the RO should request that Dr. A. T. 
Nabizadeh, 3627 University Boulevard S1, 
Jacksonville, Florida 32216, furnish 
legible copies of all clinical records 
compiled pursuant to treatment accorded 
the veteran for his back disability.


2.  The RO should also request that Dr. 
Nabizadeh furnish VA with a statement 
setting forth the reasons and bases for 
his finding that "[m]ost likely [the 
veteran's] current conditions [are] 
linked to an accident in service."

3.  Upon receipt of the above documents, 
the RO should accord the veteran a VA 
orthopedic examination by an appropriate 
specialist who has not previously 
examined or treated him.  In particular, 
the examining physician should indicate 
whether scoliosis is currently manifested 
and, if so, whether, based on a review of 
all available medical evidence, it was as 
likely as not either incurred in, or 
aggravated by, the veteran's active 
service.  The examiner, on the 
examination report, should indicate that 
he or she has reviewed all pertinent 
evidence, to include the veteran's 
service medical records.  All tests 
indicated should be accomplished at this 
time, and all findings, and the reasons 
and bases therefor, should be set forth 
in a clear, logical and legible manner on 
the examination report.  The veteran's 
claims folder and a copy of this Remand 
are to be furnished to the examining 
physician, for his or her review and 
referral, prior to this examination.

4.  Following completion of the above 
actions, the RO should review the 
veteran's claim, and determine whether 
service connection for scoliosis can now 
be granted.  In undertaking this review, 
the RO should consider all pertinent 
evidence, to include the July 2000 
statement from Dr. Nabizadeh and all 
records obtained pursuant to this Remand 
decision.  If the RO's decision 

remains adverse to the veteran, he and 
his attorney should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action as to his claim.  See 38 C.F.R. 
§ 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
evidence.  No inferences as to the ultimate disposition of 
this claim should be made at this time.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



